DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The examiner recognizes that all original objections previously stated for the original claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C § 112(f) invocations of claim(s) 11 presented on Page 8 of the Remarks of 1/10/2022 have been fully considered and are persuasive.  The 35 U.S.C § 112(f) invocation of claim(s) 11 has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C § 102 and § 103 rejections of claim(s) 1-12 presented on Pages 11-12 of the Remarks of 1/10/2022 have been fully considered and are not persuasive. The Applicant argues that Park does not teach the processor is further configured to ... create the travel plan by ... setting to the HV mode the travel modes of all of the plurality of travel sections in at least one of the plurality of travel routes in and after a travel route of the plurality of travel routes in which an accumulated value obtained by adding the route power consumption of the plurality of travel routes in order from the travel route having the small route power consumption exceeds an available power of the in-vehicle battery in Fig. 1 and Paragraphs [0034] and [0040]-[0043] because the mode switching is based on the “green zone” which is external to the vehicle and not “a route power consumption.” The Examiner further points to Paragraphs [0035]-[0037] for further context and clarification that the vehicle additionally takes into account its driving route and estimates its SOC in order to determine which mode operate or switch to.
Therefore, the examiner maintains the applicability of the reference(s) for the reasons 
above.
Applicant’s arguments with respect to the 35 U.S.C § 101 rejections of claim(s) 1-12 presented on Pages 8-11 of the Remarks of 1/10/2022 have been fully considered and are persuasive.  The 35 U.S.C § 101 rejections of claim(s) 1-12 has been withdrawn.

Claim Interpretation
Regarding claim 8, for the purpose of examining, the examiner is interpreting “wherein the communication control device is mounted on the mobile communication device” as having the two devices connected via interface with the aid of a cable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable by Vogel et al. (US 2008/0287141, hereinafter Vogel; already of record in the IDS), in view of Matsunaga (US 9352740; already of record), further in view of Krueger et al. (US 2011/0208378, hereinafter Krueger; already of record), still further in view of Park et al. (US 2019/0126907, hereinafter Park; already of record).

Regarding claim 1, Vogel discloses:
A communication control device for controlling communication of an in-vehicle communication device which is communicable with a portable terminal (Fig. 2 Elements 11 and 12; Paragraphs [0004] and [0028], i.e. communicating between the mobile radio module to the in vehicle driver information system via MMS or email), the communication control device comprising:
a processor comprising hardware (Paragraph [0015], i.e. data processing unit), the processor being configured to:
create a travel plan of a vehicle equipped with the in-vehicle communication device (Paragraphs [0026]-[0027], i.e. calculating a travel route); and
…
create a communication plan to switch at least one of a communication amount and a communication frequency between the in-vehicle communication device and the portable terminal at switching time of a travel state of the travel plan according to a mode change of the travel state (Paragraphs [0026]-[0027] and [0031]-[0032], i.e. planning around the faster UMTS connections in urban areas during the travel route to communicate via emails, the mode change of the travel state being traveling in an urban to then traveling in other non-urban areas),
…
Vogel does not disclose:
…
the vehicle being a hybrid type vehicle including (i) an engine, (ii) an in-vehicle battery that is chargeable and dischargeable, and (iii) a rotating electric machine driven by power of the in-vehicle battery, 
and the travel plan being created by setting, as a travel mode to be used depending on a travel section, either (i) an Electric Vehicle ("EV") mode in which the power of the in-vehicle battery is used as a main power source or (ii) a Hybrid Vehicle ("HV") mode in which the engine is used as the main power source;
…
the switching time being a switch time of the set travel mode; and
cause to be switched at the switching time the at least one of the communication amount and the communication frequency between the in-vehicle communication device and the portable terminal, wherein the processor is further configured to:
set one or more transit points on a predicted route from a departure point to a destination point;
divide the predicted route into a plurality of travel routes divided by the one or more transit points;
further divide each of the plurality of travel routes into a plurality of travel sections;
calculate a route power consumption, which is an estimated power consumed when each of the plurality of travel routes is traveled in the EV mode; and
create the travel plan by setting to the EV mode the travel modes of all of the plurality of travel sections in at least one of the plurality of travel routes in order from a travel route of the plurality of travel routes having a small route power consumption, and
setting to the HV mode the travel modes of all of the plurality of travel sections in at least one of the plurality of travel routes in and after a travel route of the plurality of travel routes in which an accumulated value obtained by adding the route power consumption of the plurality of travel routes in order from the travel route having the small route power consumption exceeds an available power of the in-vehicle battery.
However in the same field of endeavor, Matsunaga teaches a vehicle energy-management device (Abstract) and more specifically:
…
the vehicle being a hybrid type vehicle including (i) an engine, (ii) an in-vehicle battery that is chargeable and dischargeable, and (iii) a rotating electric machine driven by power of the in-vehicle battery (Col. 1 Lines 14-25; Col. 2 Lines 50-58, i.e. a hybrid vehicle),
and the travel plan being created by setting, as a travel mode to be used depending on a travel section, either (i) an Electric Vehicle ("EV") mode in which the power of the in-vehicle battery is used as a main power source or (ii) a Hybrid Vehicle ("HV") mode in which the engine is used as the main power source (Col. 2 Lines 50-65; Col. 3 Lines 34-43);
…
[when the battery energy is low] being a switch time of the set travel mode; and cause to be switched at the switching time the at least one of the communication amount and the communication frequency between the in-vehicle communication device and the portable terminal (Col. 2 Lines 50-65; Col. 3 Lines 34-43; Col. 4 Lines 40-58, i.e. switching between an EV to an HV mode when the energy is low in the electric power source in order to minimize fuel consumption/maximize fuel efficiency),
set one or more transit points on a predicted route from a departure point to a destination point (Col. 2 Lines 50-65; Col. 3 Lines 34-43; Col. 4 Lines 40-58);
divide the predicted route into a plurality of travel routes divided by the transit points (Col. 2 Lines 50-65; Col. 3 Lines 34-43; Col. 4 Lines 40-58);
further divide each of the travel route into a plurality of travel sections (Col. 2 Lines 50-65; Col. 3 Lines 34-43; Col. 4 Lines 40-58); and
…
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Vogel to incorporate …the vehicle being a hybrid type vehicle including (i) an engine, (ii) an in-vehicle battery that is chargeable and dischargeable, and (iii) a rotating electric machine driven by power of the in-vehicle battery, and the travel plan being created by setting, as a travel mode to be used depending on a travel section, either (i) an Electric Vehicle ("EV") mode in which the power of the in-vehicle battery is used as a main power source or (ii) a Hybrid Vehicle ("HV") mode in which the engine is used as the main power source; …[when the battery energy is low] being a switch time of the set travel mode; and cause to be switched at the switching time the at least one of the communication amount and the communication frequency between the in-vehicle communication device and the portable terminal, set one or more transit points on a predicted route from a departure point to a destination point; divide the predicted route into a plurality of travel routes divided by the transit points; further divide each of the travel route into a plurality of travel; and…, as taught by Matsunaga. Doing so would allow for high energy efficiency, as recognized by Matsunaga (Col. 1 Lines 51-56).
The combination of Vogel and Matsunaga does not teach:
	…
	the switching time being a switch time of [low battery energy]; and cause to be switched at the switching time the at least one of the communication amount and the communication frequency between the in-vehicle communication device and the portable terminal, wherein the processor is further configured to:
…
calculate a route power consumption, which is an estimated power consumed when each of the plurality of travel routes is traveled in the EV mode; and
create the travel plan by setting to the EV mode the travel modes of all of the plurality of travel sections in at least one of the plurality of travel routes in order from a travel route of the plurality of travel routes having a small route power consumption, and
setting to the HV mode the travel modes of all of the plurality of travel sections in at least one of the plurality of travel routes in and after a travel route of the plurality of travel routes in which an accumulated value obtained by adding the route power consumption of the plurality of travel routes in order from the travel route having the small route power consumption exceeds an available power of the in-vehicle battery.
However in the same field of endeavor, Krueger teaches a method for operating a hybrid vehicle in the event that there is a problem with an auxiliary power source (Abstract). Although Kruger does not explicitly teach the switching time is switch time of the set travel mode, Krueger suggests the switching time being a switch time of [low battery energy] and cause to be switched at the switching time the at least one of the communication amount and the communication frequency between the in-vehicle communication device and the portable terminal, (Paragraphs [0015], [0020] and [0027]-[0029], i.e. Krueger teaches turning off performance and non-performance related tasks when hybrid battery is low. One of these tasks could be turning off wireless communication to the vehicle user's mobile device. Therefore in conjunction with the teachings of Matsunaga above, the vehicle, when low on battery energy/power, will switch to HV mode and also switch to no communication mode for the same motivation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Vogel and Matsunaga to incorporate …the switching time being a switch time of [low battery energy] and cause to be switched at the switching time the at least one of the communication amount and the communication frequency between the in-vehicle communication device and the portable terminal, as suggested by Krueger. Doing so would conserve and/or manage the remaining energy in a time of malfunction in a hybrid vehicle in the time of malfunction, as recognized by Krueger (Paragraph [0008]).
The combination of Vogel, Matsunaga, and Krueger does not teach:
…
wherein the processor is configured to:
calculate a route power consumption, which is an estimated power consumed when each of the plurality of travel routes is traveled in the EV mode; and
create the travel plan by setting to the EV mode the travel modes of all of the plurality of travel sections in at least one of the plurality of travel routes in order from a travel route of the plurality of travel routes having a small route power consumption, and
setting to the HV mode the travel modes of all of the plurality of travel sections in at least one of the plurality of travel routes in and after a travel route of the plurality of travel routes in which an accumulated value obtained by adding the route power consumption of the plurality of travel routes in order from the travel route having the small route power consumption exceeds an available power of the in-vehicle battery.
However in the same field of endeavor, Park teaches a method for controlling a hybrid vehicle (Abstract) and more specifically:
wherein the processor is configured to:
calculate a route power consumption which is an estimated power consumed when each of the travel routes is traveled in the EV mode (Fig. 1; Paragraphs [0034], and [0040]-[0043], i.e. calculating and prioritizing the use of EV mode in a green zone by limiting the use of HV mode until it is necessary);
create the travel plan by setting to the EV mode the travel modes of all of the plurality of travel sections in at least one of the plurality of travel routes in order from a travel route of the plurality of travel routes having a small route power consumption (Fig. 1; Paragraphs [0034], and [0040]-[0043], i.e. calculating and prioritizing the use of EV mode in a green zone by limiting the use of HV mode until it is necessary), and
setting to the HV mode the travel modes of all of the plurality of travel sections in at least one of the plurality of travel routes in and after a travel route of the plurality of travel routes in which an accumulated value obtained by adding the route power consumption of the plurality of travel routes in order from the travel route having the small route power consumption exceeds an available power of the in-vehicle battery (Fig. 1; Paragraphs [0034], and [0040]-[0043], i.e. calculating and prioritizing the use of EV mode in a green zone by limiting the use of HV mode until it is necessary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Vogel, Matsunaga, and Krueger to incorporate calculate a route power consumption, which is an estimated power consumed when each of the plurality of travel routes is traveled in the EV mode; and create the travel plan by setting to the EV mode the travel modes of all of the plurality of travel sections in at least one of the plurality of travel routes in order from a travel route of the plurality of travel routes having a small route power consumption, and setting to the HV mode the travel modes of all of the plurality of travel sections in at least one of the plurality of travel routes in and after a travel route of the plurality of travel routes in which an accumulated value obtained by adding the route power consumption of the plurality of travel routes in order from the travel route having the small route power consumption exceeds an available power of the in-vehicle battery., as taught by Park. Doing so would minimize emissions in areas where they are regulated, as recognized by Park (Paragraphs [0058]-[0060])

Regarding claims 11 and 12, the claim(s) recite analogous limitations to claim(s) 1 above, and are therefore rejected on the same premise.
Regarding claim 11, Vogel further discloses:
…
a server configured to control the portable terminal via a communication network (Fig. 2 Element 13; Paragraph [0028]);
…
Regarding claims 7, the combination of Vogel, Matsunaga, Krueger, and Park teaches   
the communication control device of claim 1. Vogel does not disclose:
wherein the processor is configured to recreate and update the travel plan according to travel of the vehicle
	However in the same field of endeavor, Matsunaga teaches: wherein the processor is configured to recreate and update the travel plan according to travel of the vehicle (Col. 3 Lines 44-55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Vogel to incorporate wherein the processor is configured to recreate and update the travel plan according to travel of the vehicle, as taught by Matsunaga. Doing so would allow for high energy efficiency, as recognized by Matsunaga (Col. 1 Lines 51-56).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vogel, Matsunaga, Krueger, and Park, as applied to claim 1, in view of Schloz et al. (US 2016/0028868, hereinafter Schloz; already of record).

Regarding claim 8, the combination of Vogel, Matsunaga, Krueger, and Park teaches all 
of the limitations of claim 1. The combination of Vogel, Matsunaga, Krueger, and Park does not teach: wherein the communication control device is mounted on the portable terminal.
	However in the same field of endeavor, Schloz teaches a method for data communication in a vehicle between an in-vehicle device and a mobile device coupled with the vehicle (Abstract) and more specifically: wherein the communication control device is mounted on the portable terminal (Paragraphs [0031]-[0035]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Vogel to incorporate wherein the communication control device is mounted portable terminal, as taught by Schloz. Doing so would allow for communication between the two devices, as taught by Schloz (Paragraphs [0031]-[0035]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vogel, Matsunaga, Krueger, and Park, as applied to claim 1, in view of Rajagopalan et al. (US 9739624, hereinafter Rajagopalan; already of record).

Regarding claim 9, the combination of Vogel, Matsunaga, Krueger, and Park teaches all of the limitations of claim 1. The combination of Vogel, Matsunaga, Krueger, and Park does not teach: wherein the communication control device is communicable with the portable terminal and is configured to transmit the travel plan created by the processor to portable terminal.
However in the same field of endeavor, Rajagopalan teaches an electric-vehicle power management system (Abstract) and more specifically: wherein the communication control device is communicable with the portable terminal and is configured to transmit the travel plan created by the processor to portable terminal (Col. 17 Lines 59-End).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Vogel to incorporate wherein the communication control device is communicable with the portable terminal and is configured to transmit the travel plan created by the processor to portable terminal, as taught by Rajagopalan. Doing so would alert a user device to a potential change in operation, as recognized by Rajagopalan (Col. 17 Lines 59-End).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vogel, Matsunaga, Krueger, and Park, as applied to claim 1, in view of Alan (GB 2536718; already of record in the IDS).

Regarding claim 10, the combination of Vogel, Matsunaga, Krueger, and Park teaches all of the limitations of claim 1. The combination of Vogel, Matsunaga, Krueger, and Park does not teach: wherein the communication plan is a plan of at least one of the communication amount and the communication frequency for communicating data related to vehicle information of the vehicle from the in-vehicle communication device to the portable terminal. 
However in the same field of endeavor, Alan teaches managing the power usage of an in-vehicle data connectivity device (Abstract) and more specifically: wherein the communication plan is a plan of at least one of the communication amount and the communication frequency for communicating data related to vehicle information of the vehicle from the in-vehicle communication device to the portable terminal (Page 11 Line 30 – Page 12 Line 10, i.e. vehicle information is that the vehicle is stolen and being tracked).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Vogel to incorporate wherein the communication plan is a plan of at least one of the communication amount and the communication frequency for communicating data related to vehicle information of the vehicle from the in-vehicle communication device to the portable terminal, as taught by Alan. Doing so would allow for the priority tracking of a stolen vehicle, as recognized by Alan (Page 11 Line 30 – Page 12 Line 10).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is 16.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661